Case: 5:18-cr-00448-BYP Doc #: 26-4 Filed: 02/21/19 1o0f1. PagelD #: 314

Skutnik, Carol M. (USAOHN)

From: : Skutnik, Carol. M. (USAOHN)

Sent: Tuesday, January 29, 2019 4:29 PM
To: ‘whitakerandrea’'

Subject: RE: Popa

Attachments: IWPE17_paper_12.pdf

Andrea,

Attached is a copy of the academic paper referred to in the search warrant affidavit. It is my opinion (consistent with
~ caselaw) that the law enforcement software is not discoverable. | will do some additional research on that issue but
have not included that in my response at this time.

Carol M. Skutnik
Assistant U.S. Attorney

 

 

 

From: whitakerandrea <whitakerandrea@yahoo.com>
Sent: Tuesday, January 29, 2019 9:40 AM

To: Skutnik, Carol M. (USAOHN) <CSkutnik@usa.doj.gov>
Subject: Popa

Hello Carol .
Can you please provide the following related to the affidavit in support of the search warrant:

The “modified” version of the Freenet software available to Law Enforcement on which you relied upon for
your statements in the affidavit for the search warrant.

The “peer-reviewed, publically-available academic paper” that contains the mathematical formula that

determines whether the requesting machine was the original requestor or forwarding the request of another
machine, on which you relied upon for your statements in the affidavit for the search warrant.

. Thank you,

Andrea .

Sent from my Verizon, Samsung Galaxy smartphone

 
